OLSZEWSKI, Judge:
Delaine Andrews appeals an order denying her petition to equitably modify a default judgment. This saga begins in New Jersey, where Wallace rented a house from Andrews. Andrews sued Wallace for some overdue rent, and Wallace took the opportunity to counterclaim for a rent abatement on grounds of uninhabitability. The New Jersey trial court agreed with Wallace that her rented house was partially uninhabitable, and determined that she had been overpaying her rent for some time. Thus, the court entered a judgment for $3,000 against Andrews in the action that Andrews initiated. Andrews appealed this decision to the New Jersey appellate courts, and lost.
*25Before Wallace could take steps to collect this judgment, Andrews transferred title to her New Jersey property into a relative’s name, becoming judgment-proof in that state. To collect on her judgment, Wallace had to execute against Andrews’ Pennsylvania property. Wallace therefore transferred her judgment from New Jersey to Pennsylvania. Notice of this transfer was sent by the prothonotary and Wallace’s counsel. Andrews failed to appear to contest Wallace’s petition to transfer the foreign judgment, and it was entered as a default judgment. A few months later, Wallace filed a petition to reassess her Pennsylvania judgment by adding interest and attorney’s fees available under New Jersey law. Again, Andrews chose not to respond to the notices sent her. Thus, Wallace obtained a Pennsylvania judgment against Andrews for about $6,700.
Apparently, a writ of execution finally got Andrews’ attention. She filed a petition to stay execution of the judgment, which was denied. She appealed that decision to this Court, and we affirmed. Andrews then filed a petition in equity to modify the judgment. That too was denied, and she again appeals to this Court.
Andrews’ pro se briefs present a maze of argument and allegation. She insists that every proceeding against her was fraught with error, and asks us to revisit and correct her entire case. We have read her briefs and spent some time reviewing the considerable record, and must conclude that her claims are either meritless or not cognizable. In hopes of preventing further baseless litigation, we will take a moment to explain to Andrews some basics about the court system and jurisdiction.
There is no question that the original New Jersey judgment which underlies this case is valid. Andrews took an appeal to the New Jersey Superior Court, Appellate Division, which found no merit to her argument. That much is settled, and not subject to review by this Court.
Nor does Andrews convince us that the Philadelphia Court of Common Pleas erred in allowing Wallace to reassess damages after she transferred her judgment to Pennsylvania. From what Andrews presents, we glean that Common Pleas Court granted Wallace counsel fees and interest because Andrews’ New Jersey appeal was frivolous. Andrews did not respond to the petition to reassess damages, and it was entered by default. She therefore should have sought to open the judgment when the writ of execution issued. The trial court found, and we agree, that Andrews can offer no excuse for her failure to respond to Wallace’s petition to reassess damages. In fact, our review of the record reveals that Andrews intentionally refused to accept registered mail delivered to her address, so she could contend that she never received notice of the petition to reassess damages.1
The only possibly cognizable issue Andrews presents concerns jurisdiction. She strenuously argues that she never received proper notice of the transfer of the New Jersey judgment to Pennsylvania. Andrews presumes that notice must take the form of personal service of process, which she never received. Hence, she argues that Pennsylvania courts lack jurisdiction over her. As we will explain, the notice which the record shows she has received is adequate for these proceedings.
In our system of justice, a person cannot be brought into court and sued without the court first obtaining jurisdiction over that person. This is called in personam jurisdiction; to obtain it usually requires personal service of process. Andrews began this case when she sued Wallace for back rent. By filing suit in a New Jersey court, Andrews voluntarily submitted herself to that court’s jurisdiction. That is why no one has ever served original process on Andrews in this case: she started it herself. Hence, Andrews’ extraordinary ability to avoid service of process, which is well documented by the record, availed her not.
*26With a touch of poetic justice, Andrews’ New Jersey suit resulted in a judgment against her. Because Andrews effectively shielded her New Jersey property from execution, Wallace was forced to transfer this judgment to Pennsylvania, pursuant to the Full Faith and Credit Clause of the United States Constitution. Personal service was not necessary in Pennsylvania, however, because Pennsylvania courts do not need to exercise any jurisdiction over Andrews’ person: no one has ever hauled her into court here. Rather, Wallace only wants the Commonwealth to exercise control over some of Andrews’ Pennsylvania real estate. This is called in rem jurisdiction, because it involves the state exercising authority over things, not people.
Pennsylvania courts have automatic in rem jurisdiction over all property located in the Commonwealth. That is part of the inherent power of a sovereign. The Commonwealth makes it possible for Andrews to own real property in Pennsylvania by maintaining a recording system, and authorizing the sheriff to eject trespassers, etc. The Commonwealth also keeps society running by using its sovereign power over property to satisfy valid judgments, through the sheriffs powers of levy and execution. All Wallace seeks is to execute her valid judgment against Andrews’ Pennsylvania property.
The dictates of due process do require that Commonwealth authorities provide some notice before seizing a person’s property to satisfy a judgment. This notice requirement is less stringent than personal service, because the Commonwealth is only going after property to satisfy a judgment which has been obtained with the fullest due process protections our society, or any society, offers.2 Specifically, the prothonotary must mail notice to the judgment debtor. 42 Pa.C.S.A. § 4306(c)(2). This has been done to the trial court’s satisfaction. See Opinion of 5/23/94 and order of 4/8/94. Wallace’s counsel has documented the lengths to which he has gone to insure that notice was sent to Andrews’ proper address. The record shows that Andrews has received proper notice of the transfer proceeding, but chose not to respond.
We therefore affirm the denial of Andrews’ second petition to halt or modify the underlying judgment.
Order affirmed.
WIEAND, J., dissenting.

. Compare appellee’s brief, exhibits C and E. While the trial court made no findings concerning Andrews’ blatant attempts to avoid acknowledging notice, we may make our own findings where the record is clear. Brown v. Great Atlantic and Pacific Tea Co., 314 Pa.Super. 78, 81-83, 460 A.2d 773, 775 (1983).


. The judgment debtor will usually have had the benefit of personal service in the original action which resulted in the judgment; here, Andrews submitted herself to the jurisdiction of the New Jersey courts.